The opinion of the court was delivered by
Katzenbach, J.
This action was instituted to recover the value of articles of food alleged to have been sold by the plaintifl's-respondents to the defendant-appellant. The plaintiffs were engaged in the meat and produce business in Bloomfield. The defendant was the Union County Country Club, subsequently known as the Cranford Golf Club, and later as the Echo Lake Country Club. The articles were purchased between August 1st, 1918, and December 10th of the same year. They were ordered by one Eoachman, who had been engaged about March 29th, 1918, is manager of the club and was known and is referred to ir the testimony as the club manager or steward. Eoaehmtn was paid a salary of $200 a month, and also had the restaurant privilege of the clul); that is, Roadman was to furnish the members with meals and refreshments, to be supplied by him and for which they were to pay him, and the profit, if any, was to supplement his salary. Roadman was the steward during the entire period of the purchases from tire plaintiffs. At the time of the first purchase he introdiued himself as the steward of the club and as the person of whom the steward of the Baltusrol Club, which was located pear the defendant’s grounds, had spoken to the plaintiffs. The goods ordered *540by Roachman were charged by the plaintiffs to the club, delivered to the club house, accompanied by charge slips addressed to the club with each order delivered. Bills were sent by mail monthly by the plaintiffs, addressed to the club. There was also evidence given by the plaintiffs’ bookkeeper that one or more checks of the club had been received and applied in part payment of the account. This was denied. One of the plaintiffs also testified that on one occasion he met the president of the club, and the president spoke to him of the money which the club owed his firm and assured him that it would be paid. This was denied by the president, who said he merely told Mr. Heckel, the plaintiff, who spoke to him, that the club would pajr Roachman what it owed him. From these facts the plaintiffs contended that the club was responsible to them for the goods ordered by Roachman, and the defendant contended that Roachman was the plaintiffs’ debtor and no liability to pay the account attached to the club. There was no dispute as to the delivery of the goods or the correctness of the charges made therefor. The one question at issue was that of liability. The trial judge permitted the case to go to the jury, which rendered a verdict for the plaintiffs for the full amount of their claim. From the judgment entered upon the verdict the club has appealed. The appellant contends that there was no evidence of Roaehman’s power to bind the club for the payment of the goods ordered by him, and ir the absence of such evidence it was the duty of the trial court to grant either the defendant’s motion for a nonsuit or fo: the direction of a verdict in its favor. The law governing aa agent’s power'to bind his principal is well settled. Mr. Justice Depue (afterwards Chief Justice) stated the law clearly ir the case of Law v. Stokes, 32 N. J. L. 249, in the following knguage:
“A principal is bound by the acts of his agent within the authority he has mtually given him, which includes not only the precise act wlich he expressly authorizes him to do, but also whatever usualy belongs to the doing of it, or is necessary to its performaiee. Beyond that he is liable for the acts *541of the agent within the appearance of authority which the principal himself knowingly permits the agent to assume, or which he holds the agent out to the public as possessing. For the acts of Ms agent, within his express authority, the principal is liable, because the act of the agent is the act of the principal. For the acts of the agent, within the scope of the authority he bolds the agent out as having or knowingly permits him to assume, the principal is made responsible, because to permit him to dispute the authority of the agent in such cases would be to enable Mm to commit a fraud upon innocent persons. In whichever way the liability of tlie principal is established it must flow from the act of the principal. And when established it cannot, on the one hand, be qualified by the secret instructions of the principal, nor, on the other hand, be enlarged by the unauthorized representations of the agent.”
Mr. Justice Trenehard, in the case of J. Wiss & Sons Co. v. H. G. Vogel Co., 86 N. J. L. 618, stated the law with equal clearness when he said:
“As between the principal and third persons the true limit of the agent’s power to bind the principal is the apparent authority with which the agent is invested. The principal is bound by the acts of the agent within the apparent authority which he knowingly permits the agent to assume, or which he holds the agent out to the public as possessing. And the reason is that to permit the principal to dispute the authority of the agent in sucli cases would be to enable him to commit a fraud upon innocent persons.
“The question in every such case is whether the principal has by his voluntary act placed the agent in such a situation that a person of ordinary prudence, conversant with business usages and the nature of the particular business is justified in presuming that such agent lias authority to perform the particular act in question, and when the party relying upon such apparent authority presents evidence which would justify a finding in his favor, he is entitled to have the question submitted to the jury.”
*542The difficulty always arises in the application of the law to the facts of the given case. In the present case did the club place Roachman in such a situation that a person of ordinary prudence, conversant with business usages and the nature of the particular business, would be justified in presuming that Roachman had authority to order provisions for the club ? Did the plaintiffs present such evidence of Roach-man’s apparent authority as to justify the trial court in submitting to the jury the question of his authority to bind the club? We think these two questions should be answered in the affirmative.
It is admitted that the club employed Roachman as manager or steward and paid him a salary. It is a matter of common knowledge that one of the duties of a steward of a country club is to obtain the supplies necessary to serve the members of the club with meals and refreshments. While it is true that as between Roachman and the club Roachman was to be responsible for the payment of the supplies ordered by him; yet, by his employment as steward the club had apparently clothed Roachman with the powers usually appertaining to the position of steward, of which one was the purchase of supplies for a club. ’When, therefore, Roachman approached the plaintiffs, informed them of the position he held with the club, ordered provisions which were charged to the club, delivered to the club house, and bills therefor were mailed to the club monthly, and this course of dealing continued for approximately five months, without either repudiation of Roachman’s authority or any intimation from the club that he was without authority to bind it, we feel that such evidence presented a question for the determination of the jury.
In addition to the evidence referred to, which was not disputed, there was also testimony which was disputed as to the receipt of the check or checks of the club which were applied to the account, and the president’s statement to one of the plaintiffs that the club owed him money, but not to worry, that he would get it. If the check-or cheeks received by the *543plaintiffs were the club’s cheeks the sending of them to the plaintiffs was a recognition or ratification of the agency of Roaehman, as was also the statement of the president. The plaintiffs were also entitled to have this testimony submitted to a jury.
We think the action of the trial court was correct in submitting the case to the jury and refusing to grant the motion for a nonsuit and for the direction of a verdict. The case of Scull v. Skillton, decided by this court and reported in 70 N. J. L. 792, is in many respects similar to the. present case. In that case it was held that the question of agency was one for the determination of the jury. The following excerpt from the opinion gives the facts:
“The plaintiff sought to recover judgment for certain goods (groceries) alleged to have been sold and delivered t>y him to the defendant for the supply of the Hotel Champlaine, at Atlantic City, during the summer season of 1899. The plaintiff’s evidence did not show that any contract of purchase of the goods in question was ever made by the defendant; nor that the articles had been delivered to her; nor that she received the benefit or use of any of the goods; but did show that the goods had been contracted for by a certain Mrs. Gault and had been delivered to her at the hotel above named, of which she claimed to be the manager. The plaintiff’s effort was to prove that this third person, by wnom the goods were contracted for, was an agent or manager for the defendant in the carrying on or Tunning’ (as all the parties seemed to have termed it) the Hotel Champlaine, where the goods were delivered and used. The plaintiff was, of course, bound to show that the defendant was the real principal in the transaction and, therefore, was liable for the goods so sold and delivered. Whether the defendant was the principal or proprietor or not in the running of this hotel was the subject of controversy under the evidence. There was no proof of an express agency from the defendant to Mrs. Gault to charge the former for the debts of the latter; but one was sought to he implied from the circumstance of *544the alleged running of the hotel by the defendant. All this was, of course, for the jury, and the trial judge so regarded it and there placed it.”
The third ground of appeal is that the court admitted evidence as to statements of Roachman, the agent, as to his agency. No statement of this kind is pointed out in the appellant’s brief, to which exception was taken, and a reading of the testimony discloses none.
The fourth ground of appeal is the denial of the admission of evidence showing the terms on which Roachman was hired. The record discloses no exception by appellant’s counsel to this ruling, so it will not be considered.
The fifth ground of appeal deals with a portion of the court’s charge to which an exception was taken. The portion of the charge complained of was taken from the case of J. Wiss & Sons Co. v. H. G. Vogel Co., supra, and stated the law correctly.
The last ground of appeal brings up certain answers made by the trial judge to questions asked by the jury. We have examined these and see no prejudicial error to the appellant in the answers.
• The judgment is affirmed, with costs.
For affirmance — The Chancellor, Chief Justice, Swayze, Trenci-iard, Parker, Bergen, Minturn, Black, Katzenbaci-i, White, IIeppeniieimer, Williams, Gardner, Ackerson, Van Buskirk, JJ. 15.
For reversal — None.